Citation Nr: 0606026	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-24 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint problems, including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for muscle weakness and 
decreased facial sensation, including as due to an 
undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to September 1991, including service in 
Southwest Asia.  An additional period of active service 
totalling in excess of four months is also shown.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Nashville, 
Tennessee RO.  The case is now under the jurisdiction of the 
Winston-Salem RO.  In March 2000, a hearing was held before a 
hearing officer at the RO.  In August 2003, the veteran 
testified at a Travel Board hearing before the undersigned.  
Transcripts of these hearing are of record.  In June 2004, 
the case was remanded for evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On August 2005 VA examination, the veteran reported that he 
was awarded disability benefits from the Social Security 
Administration (SSA).  The medical records considered in 
conjunction with the SSA determination are constructively of 
record, but have not been secured.  Such records may contain 
information pertinent to the instant claims; VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

The August 2005 VA examiner who conducted a fibromyalgia 
examination was asked to opine whether the veteran had 
disability manifested by joint problems and muscle weakness 
or decreased facial sensation due to an undiagnosed illness 
or otherwise to military service.  The examination report was 
not fully responsive to the questions posed.  First, the VA 
examiner, who did not find fibromyalgia on examination, 
associated complaints of various joint pains with diagnoses 
of post-operative degenerative joint disease of the right 
knee, bilateral ankle and shoulder strain, and left knee 
strain.  It is noteworthy that the veteran's service medical 
records show that he was in an automobile accident in January 
1991 and had complaints of shoulder pain.  However, no 
opinion was offered as to whether the veteran's current 
bilateral shoulder strain is related to his shoulder 
complaints in service.  Second, the examiner did not comment 
on the veteran's complaints/claim of muscle weakness or 
decreased facial sensation.  A VA neurological examination 
provider noted the veteran's complaints of periodic tingling 
and numbness in the cheek, but did not follow-up on this, as 
the examination was to evaluate the veteran's headaches.  The 
August 2005 VA neurological evaluation (for headaches) 
likewise was not fully responsive to the remand request.  The 
physician noted what the veteran reported regarding the 
frequency, treatment, and severity of his headaches, but did 
not further opine as to whether the veteran's headaches were 
indeed complete, prostrating and prolonged.  In addition the 
examiner indicated, in essence, that because the veteran was 
not working he was unable to comment as to whether the 
veteran's headaches would produce economic inadaptability.  
However, findings as to the nature, duration, and severity of 
headaches (which presumably would be within the purview of a 
neurological examiner) should provide some response as to 
whether the headaches preclude certain types of work, 
restrict work duration/environment, or require periods of 
rest/recovery, all of which are factors in determining 
potential employment impairment.  Notably, as a matter of 
law, the veteran has a right to compliance with remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, it is also noteworthy that under Fenderson v. West, 
12 Vet. App. 119 (1999), "staged ratings" for separate 
periods of time may be assigned based on the facts found, 
when the rating at issue is the initial rating assigned with 
the grant of service connection.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's application 
for SSA disability benefits.

2.  The RO should then arrange for the 
veteran's claim folders to be forwarded to 
an appropriate physician(s) for review and 
medical advisory opinions as to whether it 
is at least as likely as not that the 
veteran's bilateral shoulder strain is 
related to service (and specifically to 
the shoulder pain complaints noted 
therein) and whether or not the veteran 
has a disability manifested by muscle 
weakness or decreased facial sensation due 
either to an undiagnosed illness or 
otherwise related to the veteran's 
military service.  (If this cannot be 
determined based on the record and 
requires re-examination of the veteran, 
such examination should be arranged.)  The 
examiner(s) must explain the rationale for 
all opinions given.

3. The veteran should also be scheduled 
for a neurological examination to 
ascertain the frequency, duration, nature 
and severity of his headaches.  His claims 
folder should be reviewed by the physician 
in conjunction with the examination.  The 
examiner must provide an opinion (not just 
recount history by the veteran) as to 
whether the veteran's headaches are 
complete, prostrating, or prolonged, how 
frequently they occur, and to what extent 
they would be expected to impact on 
employment (e.g., do they restrict 
employment options, preclude specific 
types of employment, impose rest 
requirements, etc.?)  The examiner must 
explain the rationale for all opinions 
given.

4.  The RO should then review the claims.  
If any remains denied, the RO should issue 
an appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


